Title: To Thomas Jefferson from Richard Claiborne, 21 June 1787
From: Claiborne, Richard
To: Jefferson, Thomas



Dear Sir
London No. 14 King Street 21. June 1787.

I am sorry to Give your Excellency trouble, which I have done in one or two late instances, and particularly so now, as it is on an occasion of a peculiar nature. I write in a confidential manner, meaning nothing further for the present than a private communication;  as it relates to a subject in which my interest is materially involved, and yet I mean no further promulgation of the matter than it really requires.
Your Excellency already knows that Colo. Saml. Blackden was in Paris on the subject of the sales of my property. From others I obtained information that he had disposed of a quantity, and by himself, when he returned to London, but he neither gave me the particulars, or in what manner the monies arising therefrom had been appropriated, and in this inexplicit manner, took his departure, as he informed me, for Amsterdam, having stayed with me only one Evening and the next day. He also took with him his Lady, and all their Baggage that were of material consequence, promising to write to me and give me an account of his transactions in Paris, as soon as he reached his papers, which he had left on the verge of France, or some place by which he was to take his Rout to Amsterdam. Being of an unsuspecting nature myself, and having the highest opinion of the rectitude and good management of the Colonel, I let an opportunity pass in which it might have been more proper for me to obtain an explicit account. Reflecting therefore on this, as well as that I have received no letter from him since his departure which is now 15 days, as well as that he is in possession of a valuable quantity of my property, under absolute powers of sale, and the whole dependant alone on his integrity, I have become very solicitous that the business should be explained so far as it has taken effect on his part, and the rest placed on a satisfactory footing. I would pray of Your Excellency therefore to acquaint me if you know any thing of the Colonel at present, and his transactions and conduct in Paris? I am aware that this question involves a matter of a serious nature, namely the Gentlemans reputation, inasmuch as that I hope he stands fair with Your Excellency, the Marquis De La Fayette, and other characters of distinction and respectability, but when the substance of what I have written, as well as that I have received of him only the amount of 51£ for my own use, are considered, and that my enquiries are meant for nothing further than what I hope his merit will stand the best of, I shall be acquited of any thing improper or ungenteel: I will further observe, for the satisfaction of Your Excellency, that whatever communications you are pleased to transmit me, I shall make no further use of than as materials to direct me in the course it will be requisite to pursue. And I sincerely hope, for the honor of human nature, as well as for Colonel Blackden in particular that the Investigation will terminate to his credit.

I am, with the sincerest respect, and Esteem, Your Excellency’s Most obedient Humble Servant

R. Claiborne

